DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 with amended claims submitted 6/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Ultrasound examination unit in claims 1 and 7, claim 1 recites “an ultrasound examination unit connected to the U-shaped ultrasound detectors and configured to form three-dimensional images” without sufficient structure for the ultrasound examination unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	The ultrasound examination unit is described in paragraph [0031] by reciting “the ultrasound examination unit 30A is an image processing device for constructing 3D images”.  Therefore, the ultrasound examination unit will be interpreted as an image processing device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet (US 20150313572) in view of Bannister (US 20190246941 A1).
Regarding Claim 1, Gerbaulet discloses an ultrasound oral cavity tomography system (Para [0157] – “The “Type 2” probe is intended to perform a comprehensive jaw tomography by transmission (as shown in FIGS. 6 and 11), which requires low frequency ultrasound having a frequency of between 0.5 and 4 MHz.”), comprising:
a chin-supporting structure (fig. 6 shows the ultrasonic dental imaging probe (1) supporting the chin) provided with a shape-fixing recess (Abstract – “The transducers are mounted on a flexible support”, [0087] – “type 2 probe (as shown in FIG. 6, or 11) that encompasses all or part of the jaw, and is used outside 13, 14 of the mouth”, all of the jaw can be interpreted as including the bottom of the jaw therefore there would be a recess for the chin), wherein the shape-fixing recess is used for a user's chin to place in, wherein the shape-fixing recess is gradually reduced from an upper side toward a bottom side, and the shape-fixing recess comprises an opening on a top side and an opening on a front side ([0087] – “type 2 probe (as shown in FIG. 6, or 11) that encompasses all or part of the jaw, and is used outside 13, 14 of the mouth”, all of the jaw can be interpreted as including the bottom of the jaw therefore there would be a recess for the chin to be placed in and the recess would be gradually reduced from an upper side toward a bottom side with an opening on the top and the front to fit to the shape of the entire jaw);
a plurality of U-shaped ultrasound detectors, each comprising a plurality of ultrasound probes arranged in a U-shaped array (Fig. 14 shows the array of transducers, Fig. 6 shows the transducers placed on the chin therefore they become U-shaped, Para [0158] – “It is positioned outside of the oral cavity (cheeks, chin), and has a U-shape”); wherein the U-shaped ultrasound detectors are arranged from the upper side toward the bottom side of the chin-supporting structure (Fig. 14 shows the array of transducers, Fig. 6 shows the transducers placed on the chin therefore they become U-shaped and as seen in Fig. 14 the transducers are arranged from the upper side toward the bottom side of the chin-supporting structure) and a curvature of the U-shaped ultrasound detectors individually corresponds to a curvature of the shape-fixing recess at each height position (As shown in Fig. 6 the array is placed on the chin and the array has a curvature therefore the curvature of the U-shaped detectors would individually correspond to the curvature at each height position of the probe); and
an ultrasound examination unit connected to the U-shaped ultrasound detectors and configured to form three-dimensional images of an oral cavity based on signals received by the U-shaped ultrasound detectors (Para [0080] – “The device 51 makes it possible to obtain a 3D image of the jawbone 8, maxillary and/or mandible of a person, using ultrasound to determine the dimensional characteristics and the mechanical properties of the bone 8”),
As cited above Gerbaulet discloses the chin-supporting structure Conversely Gerbaulet does not teach wherein the chin-supporting structure comprises a plurality of tiers each defining a recess area, the shape-fixing recess is formed by the recess areas of the tiers, the recess areas of the tiers are gradually reduced toward a bottom side of the chin-supporting structure, and the U- shaped ultrasound detectors are provided respectively in the tiers of the chin-supporting structure.
However Bannister discloses wherein the chin-supporting structure comprises a plurality of tiers each defining a recess area ([0078] – “The transceiver array 6 therefore need not be hemispherical and may be contoured to conform to other body parts”, therefore the transceiver may be contoured to the jaw and chin, one of ordinary skill in the art would recognize half of the hemisphere or a quarter-sphere would be sufficient to cover all of the jaw, each row of transceiver elements in figs. 4-6 are interpreted as tiers), the shape-fixing recess is formed by the recess areas of the tiers (the hemisphere of figs. 4-6 and also a quarter-sphere would provide a recess therefore each tier of transceiver elements would be a recess area), the recess areas of the tiers are gradually reduced toward a bottom side of the chin-supporting structure (as stated above a quarter-sphere would cover the jaw/chin and because the chin is a smaller area than the upper jaw the recess areas of the quarter-sphere would be gradually reduced toward a bottom side), and the U- shaped ultrasound detectors are provided respectively in the tiers of the chin-supporting structure ([0036] – “transceivers 16 which are arranged over the surface of, or within, a shell substrate 18”, as stated above each row of transceivers is interpreted as a tier and each row in a quart-sphere shape would be in a U-shape).
Bannister is analogous arts considering it is in the field of an ultrasound device shaped to conform to the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Gerbaulet to incorporate the structure with tiers of Bannister to achieve the same results. One would have motivation to combine because the shape and conformity of the tiers of transceivers would allow transceivers to be in contact with the entire jaw area to provide a 3D image of the entire jaw area.
Regarding Claim 3, Gerbaulet and Bannister disclose all the elements of the claimed invention as cited in claim 1.
Gerbaulet further discloses wherein each of the U-shaped ultrasound detectors defines a surrounded area (Fig. 14 shows the array of transducers, Fig. 6 shows the transducers placed on the chin therefore they become U-shaped, the device is surrounding the bottom jaw therefore the detectors define a surrounded area),
the chin-supporting structure (fig. 6 shows the ultrasonic dental imaging probe (1) supporting the chin)
Conversely Gerbaulet does not teach the surrounded areas of the U- shaped ultrasound detectors are gradually reduced toward the bottom side of the chin-supporting structure to match the gradually reduced recess areas of the tiers.
However Bannister discloses the surrounded areas of the U- shaped ultrasound detectors are gradually reduced toward the bottom side of the chin-supporting structure to match the gradually reduced recess areas of the tiers ([0078] – “The transceiver array 6 therefore need not be hemispherical and may be contoured to conform to other body parts”, therefore the transceiver may be contoured to the jaw and chin, one of ordinary skill in the art would recognize half of the hemisphere or a quarter-sphere would be sufficient to cover all of the jaw, each row of transceiver elements in figs. 4-6 are interpreted as tiers, each row in a quart-sphere shape would be in a U-shape, the number of transceivers changes in each row as seen in figs. 4-6 and the row with the least amount of transceivers is interpreted as the bottom therefore the surrounded areas of the U- shaped ultrasound detectors are gradually reduced toward the bottom side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Gerbaulet to incorporate the structure with tiers of Bannister to achieve the same results. One would have motivation to combine because the shape and conformity of the tiers of transceivers would allow transceivers to be in contact with the entire jaw area to provide a 3D image of the entire jaw area.
Regarding Claim 5, Gerbaulet and Bannister disclose all the elements of the claimed invention as cited in claim 1.
Gerbaulet further discloses wherein the shape-fixing recess is coated with a wave guiding material ([0105] – “the ultrasonic transmission being on the front surface of the transducers which is in contact with the acoustic coupling 6”).
Regarding Claim 6, Gerbaulet, Bannister and Jung disclose all the elements of the claimed invention as cited in claims 1 and 5.
Gerbaulet further discloses wherein the wave guiding material is a water-based gel (Para [0158] – “It requires application of an acoustic coupling gel 6 to the facial skin and placing an acoustic coupling device 6 on the mouth which may be of acoustic gel and/or gelatin or even water”).
Regarding Claim 7, Gerbaulet and Bannister disclose all the elements of the claimed invention as cited in claim 1.
Gerbaulet further discloses wherein the ultrasound examination unit renders the images obtained into colored or grayscale images according to the intensities of feedback signals (Para [0080] – “The device 51 makes it possible to obtain a 3D image of the jawbone 8, maxillary and/or mandible of a person, using ultrasound to determine the dimensional characteristics and the mechanical properties of the bone 8”, it is intuitive that a ultrasound image would be a greyscale image according to intensities of feedback signals).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet (US 20150313572) and Bannister (US 20190246941) as applied to claim 1 above, and further in view of Bonutti (US 20170209717 A1).
Regarding Claim 4, Gerbaulet and Bannister disclose all the elements of the claimed invention as cited in claim 1.
As noted above Gerbaulet discloses the recess.
Conversely Gerbaulet does not teach wherein the recess comprises a nose-accommodating recess formed correspondingly to each of the tiers.
However Bonutti discloses wherein the recess comprises a nose-accommodating recess formed correspondingly to each of the tiers (Fig. 34 shows a face conforming mask with ultrasound transducers, Para [0169] – “The applicator 17104 includes a face mask support 17105 that is sized and shaped for covering at least a portion of the face of the user”, therefore there would be a recess for the face, additionally the nose, mouth, and chin are interpreted as the tiers, therefore the recess comprises a nose-accommodating recess correspondingly to each of the tiers).
Gerbaulet and Bonutti are both analogous arts considering they are both in the field of ultrasound imaging of the face.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gerbaulet to incorporate the nose accommodating recess of Bonutti to achieve the same results. One would have motivation to combine because it “is conformable to the shape of the user's face” (Para [0169]). Therefore the transducers would be in contact with all portions of the face at once.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
 /JASON M IP/Primary Examiner, Art Unit 3793